Citation Nr: 0811594	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  03-05 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
headaches.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
gastritis.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), due to personal assault.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) following a Board remand of January 2007.  This 
matter was originally on appeal from a December 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

The veteran testified before the undersigned Veterans Law 
Judge at a travel board hearing in June 2006; a transcript is 
of record. 


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate her claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  By an unappealed decision dated in November 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for headaches. 	

3.  Evidence submitted subsequent to the November 1995 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for headaches and does not raise 
a reasonable possibility of substantiating the claim.  		

4.  By an unappealed decision dated in November 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for gastritis. 	

5.  Evidence submitted subsequent to the November 1995 
decision is cumulative and redundant of the evidence of 
record at the time of the last prior final denial of the 
claim for service connection for gastritis and does not raise 
a reasonable possibility of substantiating the claim.  		

6.  There is no credible evidence that an in-service stressor 
occurred.  


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for headaches is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for gastritis is not new and material, and 
therefore, the claim is not reopened.  38 U.S.C.A. §§ 5108, 
7105 (West 2002); 38 C.F.R. § 3.156(a) (2007).

3.  PTSD was not incurred or aggravated during active 
service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 
C.F.R § 3.303 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and her representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

When the veteran is attempting to reopen a previously 
disallowed claim, VA must notify the veteran of the evidence 
and information that is necessary to reopen the claim and the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefits sought.  
Kent v. Nicholson, 20 Vet. App. 1, 9 (2006).  This requires 
VA to look at the bases for the prior denial and to respond 
with a letter describing what evidence would be necessary to 
substantiate that element or elements required to establish 
service connection that were found insufficient in the 
previous denial.  Id. at 10.

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in February 2007, the 
Appeals Management Center (AMC) advised the veteran of what 
the evidence must show to establish entitlement to service-
connected compensation benefits for PTSD.  Specifically, the 
AMC advised the veteran of what the evidence needed to show 
to establish entitlement to service connection for PTSD based 
on personal assault.  The AMC also advised the veteran of 
various types of evidence that she could submit to verify her 
claim.  The AMC advised the veteran of VA's duties under the 
VCAA and the delegation of responsibility between VA and the 
veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in her possession that pertained to 
the PTSD claim.  Previously, the RO had requested information 
regarding the alleged assault in a letter dated in September 
2002.  The RO provided the veteran with a questionnaire 
concerning the incident.  The veteran failed to respond to 
both notices.  

As pertaining to the headaches and gastritis claims, the 
AMC's February 2007 letter informed the veteran why both 
claims were previously denied.  The AMC also informed the 
veteran that she needed to provide new and material evidence 
in order to reopen them.  The AMC specifically explained what 
the evidence needed to show reopen the claims in compliance 
with Kent v. Nicholson. 

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
her claims, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).   

In the case of a claim to reopen, the VCAA explicitly 
provides that "[n]othing in [38 U.S.C.A. § 5103A] shall be 
construed to require [VA] to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in [38 U.S.C.A. § 5108]."  38 
U.S.C.A. § 5103A(f).  Nevertheless, VA has a duty, in order 
to assist claimants, to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.  

In this case, the Board finds that the RO has satisfied VA's 
duty to assist.  The RO has obtained the veteran's service 
medical records, personnel records, and VA Medical Center 
(VAMC) treatment records.  VA also provided the veteran with 
a hearing before the undersigned Acting Veterans Law Judge.  

The Board notes that VA did not provide the veteran with a 
medical examination, but finds that an examination was not 
required in this case.  VA is only required to provide 
medical examinations or obtain medical opinions in certain 
circumstances.  38 U.S.C.A. §5103A (d) (West 2002); 38 C.F.R. 
§ 3.159(c)(4) (2007).   For claims to reopen previously 
disallowed claims, a medical examination need not be provided 
unless new and material evidence has been presented.  Id.  
For all other claims, VA must provide a medical examination 
if doing so is necessary to decide the claim.  Id.  

For reasons explained more fully below, no new and material 
evidence has been submitted to reopen the previously 
disallowed headaches and gastritis claims and therefore, VA's 
duty to provide a medical examination did not arise.  For the 
PTSD claim, for reasons explained more fully below, the 
evidence failed to corroborate that an in-service stressor 
occurred.  Under these circumstances, an examination is not 
necessary to substantiate the claim.  

The veteran has not made the RO or the Board aware of any 
other evidence relevant to her appeal and no further 
development is required to comply with the duty to notify and 
to assist the veteran in developing the facts pertinent to 
her claim.  All of the Board's previous remand directives 
have been satisfied and accordingly, the Board will proceed 
with appellate review.

II.  New and Material Evidence

Legal Criteria

A veteran may reopen a finally adjudicated claim by 
submitting new and material evidence.  38 U.S.C.A. § 5108 
(2002); 38 C.F.R. § 3.156(a) (2007).  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  38 C.F.R. § 3.156(a) (2007).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for her claim has been satisfied.

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  "Generally, to prove service 
connection, a claimant must submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury."  Pond v. West, 12 Vet. App. 341, 346 
(1999).  Where the determinative issue involves a medical 
diagnosis, competent medical evidence is required.  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

Evidence and Analysis

A review of the record shows that the veteran's initial 
claims for service-connected benefits for headaches and 
gastritis were denied in an August 1985 rating decision.  In 
correspondence dated in August 1985, the RO informed the 
veteran of the denial and advised her of her procedural and 
appellate rights.  The veteran did not appeal those decisions 
and they became final.  38 U.S.C.A. § 4005(c) (West 1982); 38 
C.F.R. §§ 3.104, 19.129, 19.192 (1985).  

The veteran again filed claims for service-connected benefits 
for headaches and gastritis in October 1994.  The RO denied 
those claims in a rating decision dated in November 1995.  In 
correspondence dated in November 1995, the RO informed the 
veteran of the denial and advised her of her procedural and 
appellate rights.  The veteran did not appeal those denials 
and they became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 
C.F.R. §§ 3.104, 20.302, 20.1103 (1995).  

In the August 1985 rating decision, the RO explained that the 
claim for gastritis was being denied because although it was 
shown in service, it was an acute and transitory condition 
not currently shown on examination.  The RO further explained 
that the claim for headaches and/or temporomandibular joint 
syndrome was denied because the veteran failed to report for 
an examination and observation at the VAMC. 

In the November 1995 rating decision the RO explained that 
the evidence submitted since the previous denial in August 
1985 only showed treatment for headaches many years after 
service and therefore, it was not material. 

Prior to the November 1995 rating decision, the evidence 
pertaining to these claims included service medical records, 
VA examination reports, and private treatment records.  The 
service medical records confirmed that the veteran received 
treatment for both headaches and gastritis in service.  
Treatment for headaches were documented in chronological 
records of medical care dated in July 1965, December 1965, 
January 1966, October 1966, June 1967, August 1967, January 
1968, and April 1968.  The headaches were attributed to 
either sinusitis or tension.  

The service medical records also revealed treatment for 
gastritis in April 1967, October 1967, and January 1968.  In 
the veteran's discharge examination report, dated in April 
1968, the examining physician noted sinusitis, mild, 
controlled by medication, asymptomatic at the present time, 
no complications, no sequela.  At that time, the veteran 
denied current stomach trouble and the examination report was 
negative for gastritis or any other stomach disorders.

The veteran underwent a VA general medical examination in 
November 1984.  In a report of that examination, the 
examining physician diagnosed a history of gastritis.  At 
that time, the veteran reported that spicy foods caused 
burping.  The physician reported no abnormalities upon 
examination.  

The veteran also underwent a VA psychiatric examination in 
October 1984.  In a report of that examination, Dr. D.F. 
reported that the veteran complained of headaches that began 
during her service.  Dr. D.F. noted that the veteran 
exhibited no specific psychiatric diagnoses at that time, but 
recommended that the veteran be referred to a VAMC for 
further evaluation and possible temporomandibular joint 
syndrome (TMJ).  

In a letter dated in August 1990, Dr. S.G. related that the 
veteran probably sustained internal injury to the left 
temporomandibular joint as a result of an automobile accident 
in July 1990.  

In a VA neurological examination report, dated in May 1993, 
Dr. C.P. noted the veteran's complaint of "headache almost 
all her life associated with neck pain."  Dr. C.P. diagnosed 
tension headache.  

In a report of history and physical examination, dated in 
March 1984, private physician, Dr. J.J., noted the veteran's 
complaints of pain in the temporomandibular joints and 
headaches over the last three years.  Dr. J.J. diagnosed TMJ, 
probably secondary to poor fitting dentures and poor bite.  

Evidence pertaining to the headaches and gastritis claims 
received since the last final denial in November 1995 
included VAMC treatment records, written statements submitted 
by the veteran, and her travel board hearing testimony.

In a primary care note, dated in February 2004, Dr. R.B. 
noted a history of gastroesophageal acid reflux disease 
(GERD).  A surgeon's post-operative note, dated in February 
2005, showed that the veteran underwent an esophago gastro 
duodenoscopy.  The post-operative diagnosis was hiatal hernia 
and gastritis.  

At the veteran's travel board hearing, she testified that she 
first began experiencing headaches in service and that she 
was prescribed medications for them.  The veteran also stated 
that around the same time, she began to experience stomach 
problems.  The veteran claimed that she had no problems with 
gastritis or ulcers prior to active duty.  The veteran 
testified that she continued to received treatment for an 
ulcer and gastritis after service.  

The Board declines to reopen either the gastritis or the 
headaches claim because the evidence submitted since the last 
final denial in November 1995 does not satisfy the standard 
for new and material evidence found at 38 C.F.R. § 3.156(a) 
(2007).

For the headaches claim, the only additional evidence 
included the statements rendered at her travel board hearing 
to the effect that her headaches began in service.  This 
evidence is neither new nor material.  Material evidence 
would include medical evidence linking a current condition to 
the headaches she experienced in service.  The evidence is 
cumulative and redundant of the evidence of record at the 
time of the last prior final denial of the claim and does not 
raise a reasonable possibility of substantiating the claim.  
The Board declines to reopen this claim.

As for the gastritis claim, the Board declines to reopen it 
as well.  The evidence submitted subsequent to the last final 
denial of this claim does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a) 
(2007).  The evidence of record prior to the last final 
denial in November 1995 showed that the veteran was diagnosed 
with gastritis in service, but that the disorder apparently 
resolved.  Evidence received since the last final denial only 
includes a current diagnosis of GERD and gastritis.  This 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim; namely, that the current diagnosis 
is in any way related to gastritis for which she received 
treatment in active duty service.  The additionally submitted 
evidence is cumulative and redundant and the claim must not 
be reopened.

III.  Post-Traumatic Stress Disorder

Legal Criteria 

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2007); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  Section 4.125(a) 
of 38 C.F.R. incorporates the Diagnostic and Statistical 
Manual of Mental Disorders-IV (DSM-IV) as the governing 
criteria for diagnosing PTSD.  38 C.F.R. § 4.125(a) (2007).  
 
Veterans who have engaged in combat with the enemy are 
afforded additional considerations with respect to service 
connection claims.  See 38 U.S.C.A. 
§ 1154(b) (West 2002).  For a PTSD service connection claim, 
if the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (2002); 38 C.F.R. § 
3.304(f)(1) (2007).   

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor 
is not related to combat, the veteran's lay testimony alone 
will not be enough to establish the occurrence of the alleged 
stressor.  Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
corroborative evidence which substantiates or verifies the 
veteran's testimony or statements as to the occurrence of the 
claimed stressor.  Dizoglio, 9 Vet. App. at 166.  VA 
adjudicators are not bound to accept the statements of 
history provided by the veteran simply because treating 
medical providers have done so and based their diagnoses upon 
them.  See Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  38 C.F.R. § 3.304(f)(3) (2007).  Examples of such 
evidence include, but are not limited to records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or sexually transmitted 
diseases; and statements from family members and fellow 
service members, or clergy.  Id.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Id.    

Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without any 
identifiable cause; or unexplained economic or social 
behavior changes.  Id.  

When an approximate balance of positive and negative evidence 
regarding the merits of a claim exists, the benefit of the 
doubt in resolving each such issue shall be given to the 
claimant.  See 38 U.S.C.A. § 5107(b) (West 2002).  

Analysis

As a preliminary matter, the Board finds that the veteran is 
not entitled to the presumption afforded combat veterans.  
The veteran's personnel records do not show that the veteran 
has received any badges or medals indicative of combat and 
the veteran has not alleged that her stressor is related to 
combat.  Instead, the veteran is claiming entitlement to 
service connection for PTSD as a result of enduring sexual 
harassment while on active duty.  At her travel board 
hearing, she testified that she had been diagnosed with 
"traumatic stress disorder" while on active duty and that 
prior to service she had experienced several traumatic 
events.  The veteran testified that during service, she began 
experiencing flashbacks, nightmares, and stress from having 
jobs.  The veteran testified that she was harassed in service 
by another woman.  Although it is not totally clear from her 
testimony, this harassment apparently stemmed from an 
incident involving her husband and this woman.  The veteran 
has provided no other statements in support of this claim.

Although the veteran has provided few details of the 
incident, additional information is found in VAMC progress 
notes.  In a psychology individual therapy note, dated in 
June 2002, Dr. A.M., neuropsychologist, reported that the 
veteran relayed the following.  The veteran reported 
experiencing frequent sexual comments and inappropriate 
touching from other airmen during her active duty service.  
The veteran reported drinking nightly because of this 
harassment.  The veteran also reported being date raped while 
intoxicated by a man whom she would later marry.  

The Board must deny the veteran's claim.  First, it is not 
clear that the veteran has been diagnosed with PTSD in 
conformance with DSM-IV criteria.  In a psychiatric 
outpatient note, dated in September 2002, Dr. A.F. diagnosed 
PTSD and cited the veteran's sexual harassment in the Air 
Force and a motor vehicle accident in August 2002 as 
stressors.  Dr. A.F. did not specify that this diagnosis had 
been made in conformance with DSM-IV criteria.  Other VAMC 
records, such as a psychiatric resident note dated in June 
2002, included diagnoses of dysthymia and anxiety in 
conformance with DSM-IV criteria, but failed to reflect a 
PTSD diagnosis.  More recently, in a psychiatrist outpatient 
note dated in March 2006, Dr. F.M. reported that PTSD 
screening was negative.  The veteran's service medical 
records are negative for a PTSD diagnosis.  

In addition to not having a confirmed PTSD diagnosis 
incorporating DSM-IV criteria, the Board finds there is 
insufficient evidence to corroborate the alleged stressor.  
The veteran's service medical records and personnel file do 
not document any particular incidents involving harassment.  
Service medical records included a mental hygiene clinic 
consultation, dated in September 1967, in which Dr. R.C. 
reported that the veteran had experienced anxiety and 
resentment regarding adjustment to Air Force life.  Dr. R.C. 
was of the opinion that her symptoms were related to her 
immediate work situation, which included working in an 
administrative position that the veteran did not like.  Dr. 
R.C. found no evidence of psychiatric disease at that time, 
but instead, that the veteran was experiencing situational 
stresses.

According to a chronological record of medical care, dated in 
September 1967, the veteran was seen after being referred for 
breaking down and crying.  This incident apparently was 
related to problems with her boyfriend and job.  No 
additional information was provided, but the examiner stated 
that the plan would be for the veteran to obtain a different 
job.    

The veteran was also seen in the psychiatric clinic in 
December 1967 and diagnosed with situational stress after she 
was unable to obtain another job.  The examiner reported that 
she was tense, depressed, and unhappy with her job.  The 
veteran felt that everybody was against her, she hated 
everybody, and wanted out of the service.  

Personnel records showed that the veteran was ultimately 
discharged for unsuitability.  In a report dated in April 
1968, her commander, R.S., recommended that the veteran be 
discharged for "apathy, defective attitudes, and the 
inability to expend effort constructively."  R.S. explained 
that the veteran required additional supervision because of a 
lack of initiative.  In a statement from S.G., another 
commander, S.G. reported that the veteran attempted to 
capitalize on minor medical problems by feigning illness in 
order to evade extra duties.  

The veteran also underwent a VA psychiatric examination in 
October 1984.  In a report of that examination, Dr. D.F. 
reported that the veteran complained of headaches that began 
during her service.  The veteran reported that doctors had 
told her the headaches were caused by sinusitis, an ear 
disorder, TMJ syndrome, or a nerves disorder.  Dr. D.F. 
diagnosed history of situational stresses while in service, 
but concluded that the veteran exhibited no specific 
psychiatric disorder on examination.    

Although the service medical records demonstrate that the 
veteran was experiencing some sort of difficulty in service, 
the veteran has provided no information that would assist VA 
in determining whether these difficulties were the result of 
a personal assault.  For example, the veteran has provided no 
names of witnesses or dates or times of this alleged 
harassment.  This is despite that the RO and AMC requested 
additional information from the veteran on separate occasions 
pertaining to the alleged assault.  The service medical 
records and personnel records are vague and by themselves, do 
not corroborate these claimed stressors.  The veteran's 
failure to cooperate leaves the Board with no choice but to 
deny this claim. 




ORDER

New and material evidence having not been received, 
entitlement to service connection for headaches, is denied.

New and material evidence having not been received, 
entitlement to service connection for gastritis, is denied.

Service connection for PTSD is denied.


____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


